IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-20402
                         Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

JOHNNY COLON, also known as Ronal Ivan Lopez,

                                             Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-323-3
                       --------------------
                          August 21, 2002

Before   HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Johnny Colon on appeal

has filed a motion to withdraw from representation of Colon on

appeal and a brief as required by Anders v. California, 386 U.S.
738 (1967).    Colon has filed a response.    Our independent review

of counsel’s brief, Colon’s response, and the record discloses no

nonfrivolous issue.    Accordingly, counsel’s motion to withdraw is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20402
                               -2-

GRANTED; counsel is excused from further responsibilities herein

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.